DETAILED ACTION

Notice to Applicant
In response to the communication received on 08/10/2021, the following is a Final Office Action for Application No. 16550818.  

Status of Claims
Claims 21-42 are pending.
Claims 1-20 are cancelled. 

Response to Amendments
Applicant’s amendments have been fully considered.   

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive:
Applicant argues that Perez in view of Hanna fails to teach as recited in independent claim 21 (and similar claims):

determine a speed associated with a desired processing of the input signals. Examiner respectfully disagrees, and in particular Perez ¶0102 states that “the level 1 cache 302 and a level 2 cache 304 temporarily store data and hence reduce the number of memory access cycles, thereby improving processing speed and throughput. The CPU 301 may be provided having more than one core, and thus, additional level 1 and level 2 caches 302 and 304. The flash ROM 306 may store executable code that is loaded during an initial phase of a boot process when the multimedia console 300 is powered ON.”  Here, Perez is discusses determining an improved processing speed associated with a 
select one of a plurality of models based on the one or more capabilities and the determined speed. Examiner respectfully disagrees, and in particular Perez ¶0056 states that “user preferences may have a wide variety of specified preferences as to what content a user wishes to receive, and under what conditions that content is to be received (for example only when the user is alone and not in a group). The user preferences may also set up how the content is to be displayed to the user.”  Perez teaches a plurality of models based on user preference capabilities.  Further, Perez ¶0060 states “user preferences 42 may further include solitary vs. group-based preferences 90. It may happen that a user may wish to experience content a first way when they are alone, and a second, different way when they are not alone.”  Here, Perez further teaches selecting one of a plurality of models based on solitary vs. group-based preference capabilities.  Although not explicitly taught by Perez, Hanna teaches in the analogous art of systems for biometric chain of provenance:  select one … model[s] based on the … determined speed.  Hanna Figs. 29-33 and ¶0131 states “both the spatial difference and the time difference between Mobile_XYZT.sub.--1 and Mobile_XYZT.sub.--2 in particular is considered. For example, the time difference between Mobile_XYZT.sub.--1 and Mobile_XYZT.sub.--2 can be significant since if the maximum speed of a potential user may be 0.25 m/sec for example, then a time-difference threshold of T_diff=3 seconds means that the user could have moved 3.times.0.25=0.75 m in that time period which may be below a threshold.”  Here, Hanna teaches a speed as a tool in selecting a model of either biometric providence denied or confirmed.  Associated Fig. 33 of Hanna shows a model selection based on a spatial difference less than a threshold and a time difference less than a time threshold.  If this speed of input signals does not fall within the thresholds, then the selected model of chain of biometric providence is one of being denied.  Thus, Perez in view of Hanna teaches the above limitation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for biometric chain of provenance of Hanna with the system for audience-based presentation and customization of content of Perez for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Perez ¶0001 teaches that there remains a need for such a collaborative system to recognize users and user traits, and to adjust the content delivered, as well as how it is delivered, based on this recognition; 

(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Perez at least the above cited paragraphs, and Hanna at least the inclusively cited paragraphs. 
Particularly, Perez teaches selecting one of a plurality of models based on solitary vs. group-based preference capabilities, and Hanna teaches speed as a tool in selecting a model of either biometric providence denied or confirmed.  An enhanced system of selecting one of a plurality of models based on solitary vs. group-based preference capabilities and speed per biometric providence is produced with Perez in view of Hanna. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for biometric chain of provenance of Hanna with the system for audience-based presentation and customization of content of Perez.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).
For the reasons detailed above, Examiner is not persuaded that the claims are patentably distinguishable over the Perez in view of Hanna disclosure. Rather, Examiner maintains that the Perez in view of Hanna combination renders obvious the claimed invention. Accordingly, the previous prior art rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-42 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (US 20120124456 A1) hereinafter referred to as Perez in view of Hanna et al. (US 20120268241 A1) hereinafter referred to as Hanna.   

Perez teaches:
Claim 21. A system for selecting a model to process real-time sensor data, comprising: 
a memory device that stores a set of instructions; and at least one processor that executes the instructions to (¶0017 computing device 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing processes described herein ¶0030 The capture device 20 may further include a memory component 34 that may store the instructions that may be executed by the processor 32, images or frames of images captured by the 3-D camera or RGB camera, or any other suitable information, images, or the like.): 
receive real-time input signals from one or more sensors in an environment; determine that the input signals are associated with a complex profile, the complex profile including at least one subset of data representing information about an actor gathered from a plurality of databases, the complex profile being updated in real-time from the plurality of databases and iteratively updated accordingly (¶0022 As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene ¶0033 FIG. 2 further shows user profile(s) 40, explained below, and a number of software engines used to recognize users and user traits such as mood, emotional state and attentiveness to the content he or she is receiving. In one embodiment, computing device 12 may include a ; 
determine one or more capabilities of a system to process the input signals (¶0021 FIG. 2 illustrates an example embodiment of the capture device 20 that may be used in the target recognition, analysis, and tracking system 10. In an example embodiment, the capture device 20 may be configured to capture video having a depth image that may include depth values via any suitable technique including, for example, time-of-flight, structured light, stereo image, or the like. According to one embodiment, the capture device 20 may organize the calculated depth information into "Z layers," or layers that may be perpendicular to a Z axis extending from the depth camera along its line of sight.); 
determine a speed associated with a desired processing of the input signals (¶0102 The level 1 cache 302 and a level 2 cache 304 temporarily store data and hence reduce the number of memory access cycles, thereby improving processing speed and throughput. The CPU 301 may be provided having more than one core, and thus, additional level 1 and level 2 caches 302 and 304. The flash ROM 306 may store executable code that is loaded during an initial phase of a boot process when the multimedia console 300 is powered ON.); 
select one of a plurality of models based on the one or more capabilities and the determined speed (¶0056 In embodiments of the present technology, customized content is automatically selected and recommended to one or more users based on user preferences 42 that the user sets up in profile 40. User preferences may have a wide variety of specified preferences as to what content a user wishes to receive, and under what conditions that content is to be received (for example only when the user is alone and not in a group). The user preferences may also set up how the content is to be displayed to the user. ¶0060 User preferences 42 may further include solitary vs. group-based preferences 90. It may happen that a user may wish to experience content a first way when they are alone, and a second, different way when they are not alone.); 
process the input signals by the selected one of the plurality of models to determine an experience associated with the actor (¶0091 this user preference may be used to tailor content to the user's mood and/or emotional state. The type of content a user may want to receive when they are happy, sad, mad, excited, scared, bored or in some other mood will vary from user to user. Users may specify a more passive and/or immersive experience when they are sad ; and 
apply the determined experience to a device associated with the actor (¶0091when the system detects one of these states, content corresponding to that mood/emotion may be presented to the user in step 232, in accordance with the defined hierarchy of how and in what order of priority user preferences are to be applied.). 
Although not explicitly taught by Perez, Hanna teaches in the analogous art of systems for biometric chain of provenance:
select one … model[s] based on the … determined speed (¶0097 Several microphones can be used in a phased-array so that sounds from the expected direction of use are amplified while those from other directions are minimized or rejected. This can improve noise rejection capabilities. In some embodiments, ultrasound above 20 KHz is used so that the audio signal is inaudible to humans. The speed of sound can vary quite widely with temperature, however this may not matter in the process of selecting which device N_i is closest to N_o, since all devices in the vicinity of N_o are subject to the same temperature. Once a device has been selected, then there is typically enough tolerance in the specifications for D_allowed to accommodate such variations in C_sound due to temperature variations. Figs. 29-33 and ¶0131 Both the spatial difference and the time difference between Mobile_XYZT.sub.--1 and Mobile_XYZT.sub.--2 in particular is considered. For example, the time difference between Mobile_XYZT.sub.--1 and Mobile_XYZT.sub.--2 can be significant since if the maximum speed of a potential user may be 0.25 m/sec for example, then a time-difference threshold of T_diff=3 seconds means that the user could have moved 3.times.0.25=0.75 m in that time period which may be below a threshold that determines that the chain of biometric provenance is valid…But in an alternate embodiment, the spatial difference between Mobile_XYZT.sub.--1 and Mobile_XYZT.sub.--2 can be measured instead by integrating accelerometer information on the mobile device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems for biometric chain of provenance of Hanna with the system for audience-based presentation and customization of content of Perez for the following reasons: 

(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Perez ¶0022 teaches image camera component may be a depth camera that may capture the depth image of a scene, and Hanna ¶0097 teaches that once a device has been selected, then there is typically enough tolerance in the specifications for D_allowed to accommodate such variations in C_sound due to temperature variations; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Perez at least the above cited paragraphs, and Hanna at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the systems for biometric chain of provenance of Hanna with the system for audience-based presentation and customization of content of Perez.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Perez teaches:
Claim 22. The system of claim 21, wherein the plurality of models differ in at least one of how certain characteristics of input signals are weighted or how certain types of input signals are processed (¶0052 attentiveness 74 may be determined to be "low" if the captured image data indicates that the user moved away from the field of view of the capture device or if the user's head was turned away from the device presenting the content. Similarly, attentiveness 74 may be determined to be "low" if the user's facial expression indicated one of boredom or if a user's vocal response indicated a yawn. Attentiveness 74 may be determined to be "medium" if for example the captured image data indicates that the user moved away from the field of view of the capture device for a threshold percentage .

Perez teaches:
Claim 23. The system of claim 21, wherein the one or more capabilities comprise at least one of storage capacity or processing power (¶0102 As shown in FIG. 7A, the multimedia console 300 has a central processing unit (CPU) 301 having a level 1 cache 302, a level 2 cache 304, and a flash ROM 306. The level 1 cache 302 and a level 2 cache 304 temporarily store data and hence reduce the number of memory access cycles, thereby improving processing speed and throughput. The CPU 301 may be provided having more than one core, and thus, additional level 1 and level 2 caches 302 and 304.).

Perez teaches:
Claim 24. The system of claim 21, wherein selecting one of a plurality of models is further based on a type of data corresponding to the input signal (¶0120 Operating system 458, application programs 457, other program modules 456, and program data 455 are given different numbers here to illustrate that, at a minimum, they are different copies. A user may enter commands and information into the computer 441 through input devices such as a keyboard 451 and a pointing device 452, commonly referred to as a mouse, trackball or touch pad. Other input devices (not shown) may include a microphone, joystick, game pad, satellite dish, scanner, or the like. These and other input devices are often connected to the processing unit 459 through a user input interface 436 that is coupled to the system bus, but may be connected by other interface and bus structures, such as a parallel port, game port or a universal serial bus (USB). The cameras 26, 28 and capture device 20 may define additional input devices for the console 400.).

Perez teaches:
Claim 25. The system of claim 21, wherein selecting one of a plurality of models is further based on user input (¶0120 A user may enter commands and information into the computer 441 through input devices such as a .

Perez teaches:
Claim 26. The system of claim 21, wherein selecting one of a plurality of models is further based on a desired level of anonymity (¶0081 If one or more additional users are detected in step 174, the system detects the one or more new users in step 180, for example via capture device 20 as described above. In step 184, the system applies any solitary vs. group-based user preferences 90 user A has created. As described above, this may result in change in the presented content and/or a change in the manner in which content is presented.).

Perez teaches:
Claim 27. The system of claim 21, wherein selecting one of a plurality of models is further based on lossiness of the input signals (¶0052 attentiveness 74 may be determined to be "low" if the captured image data indicates that the user moved away from the field of view of the capture device or if the user's head was turned away from the device presenting the content. Similarly, attentiveness 74 may be determined to be "low" if the user's facial expression indicated one of boredom or if a user's vocal response indicated a yawn. Attentiveness 74 may be determined to be "medium" if for example the captured image data indicates that the user moved away from the field of view of the capture device for a threshold percentage of time while receiving the content. The threshold percentage of time may be pre-determined by the computing device 12, in one implementation. Similarly, attentiveness 74 may be determined to be "high" if the user was within the field of view of the capture device for the duration of the content, faced the device presenting the content and/or leaned toward the device presenting the content.).

Perez teaches:
Claim 28. The system of claim 21, wherein selecting one of a plurality of models is further based on a desired level of confidence of identifying the actor from the input signals (¶0047 Using the output from the various engines 44, 52 and 58, and the confidence values of how strongly the measured trait matches the filter for a given trait, the computing device 12 may classify and quantify the mood/emotional state of a user in mood/emotional state 72. The .

Perez teaches:
Claim 29. The system of claim 21, wherein the at least one processor further requests additional input signals based on a likelihood of identifying the actor from the input signals (¶0047 Using the output from the various engines 44, 52 and 58, and the confidence values of how strongly the measured trait matches the filter for a given trait, the computing device 12 may classify and quantify the mood/emotional state of a user in mood/emotional state 72. The computing device 12 may require a particular mood/emotion to be exhibited above some predetermined threshold value before that mood/emotion is set as mood/emotional state 72 for a user. ¶0096 In step 280, the system checks whether an attentiveness rating for the user for the content is below a predefined threshold. The threshold may be arbitrarily set for attentiveness 74, for example between medium and low. In such an example, where user attentiveness 74 is below medium, the user may be prompted in step 286 as to whether they want to change the content they are receiving. If the user accepts in step 288, the user's preferences may again be searched in step 258 for new content to provide to the user.).

Perez teaches:
Claim 30. The system of claim 21, wherein the one or more sensors comprise one or more of a camera, a microphone, or a user device (¶0022 As shown in FIG. 2, the capture device 20 may include an image camera component 22. According to an example embodiment, the image camera component 22 may be a depth camera that may capture the depth image of a scene).

As per claims 31-39 & 40, the method & NT CRM tracks the system of claims 21-29 & 21, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 21-29 & 21are applied to claims 31-39 & 40, respectively.  Perez discloses that the embodiment may be found as a NT CRM (¶0118).

Perez teaches:
Claim 41. The system of claim 21, wherein the plurality of models are stored in an appliance comprising the at least one processor, or a cloud connected to the appliance (¶0017 computing device 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing processes described herein.).

Perez teaches:
Claim 42. The method of claim 31, further comprising: storing the plurality of models in an appliance, or a cloud connected to the appliance (¶0017 computing device 12 may include a processor such as a standardized processor, a specialized processor, a microprocessor, or the like that may execute instructions stored on a processor readable storage device for performing processes described herein.).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571) 270-3315.  The examiner can normally be reached on M-F, 8am-5pm EST.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURTIS GILLS/Primary Examiner, Art Unit 3623